 


 HR 465 ENR: Asian Elephant Conservation Reauthorization Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 465 
 
AN ACT 
To reauthorize the Asian Elephant Conservation Act of 1997. 
 

1.Short titleThis Act may be cited as the Asian Elephant Conservation Reauthorization Act of 2007.
2. Reauthorization and amendment of Asian Elephant Conservation Act of 1997
(a)Notice of approval of project proposalSection 5(c)(2)(C) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4264(c)(2)(C)) is amended by striking , the Administrator, and each of those countries and inserting and the Administrator.
(b)Administrative expensesSection 8(b) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4266(b)) is amended by striking $80,000 and inserting $100,000. 
(c)Authorization of appropriationsSection 8(a) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by striking 2001, 2002, 2003, 2004, 2005, 2006, and 2007 and inserting 2007 through 2012.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
